Citation Nr: 0412519	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an April 2000 decision, the Board denied an evaluation in 
excess of 10 percent for the veteran's service-connected 
chronic sinusitis with allergic sinusitis.  Thereafter, 
following a timely appeal of this decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), the Court vacated the 
April 2000 Board decision and remanded the case to the Board 
in February 2001 for further action consistent with the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  Noting that relevant 
private medical evidence had been received by the Department 
of Veterans Affairs (VA) in July 2001, and that the veteran's 
representative had not waived the regional office (RO)'s 
initial review of the evidence under 38 C.F.R. § 20.1304(c) 
(2001), the Board remanded the claim to the RO in January 
2002 for further procedural and evidentiary development, to 
include consideration of the VCAA.  

Thereafter, the RO took certain action pursuant to the 
Board's January 2002 remand and readjudicated the claim on 
appeal in a July 2002 supplemental statement of the case.  
The Board again denied the claim on appeal in a Board 
decision dated in October 2002.  The appellant filed a timely 
appeal of that decision.  Pursuant to a Joint Motion for 
Remand filed in October 2003, an October 2003 Order of the 
Court then vacated the October 2002 Board decision and again 
remanded the case to the Board for further action consistent 
with the VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In reviewing the Joint Motion for Remand filed in October 
2003, two basic grounds are cited as bases for remand under 
the VCAA.  First, the parties to the Joint Motion agreed that 
in the October 2002 Board decision, the Board had not 
provided adequate Reasons and Bases as to how VA had complied 
with the notice and development provisions of the VCAA in 
this case, especially the requirement of notice as to what 
evidence the veteran would provide and what evidence, if any, 
VA would provide to substantiate the veteran's claim for a 
higher evaluation on an original rating.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the parties to the Joint Motion went further, and 
suggested that the February 2002 VCAA notice letter used by 
the RO in this case was not sufficient.  More specifically, 
it was noted that the issue in this case involved the 
veteran's disagreement with an initial rating as opposed to a 
new claim for an increased rating, and that pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999), staged ratings 
should be considered as part of an initial rating of a 
service-connected disability.  In the February 2002 VCAA 
letter, however, the RO provided the veteran with notice of 
the recent enactment of the VCAA, but advised the veteran of 
the type of evidence necessary to substantiate a claim for 
increased rating, and the initial award in this case was 
established with an effective date of May 19, 1993.  
Therefore, the Joint Motion concluded that it appeared that 
the VCAA notice provided to the veteran in February 2002 was 
not sufficient.  

Accordingly, the Board finds that remand is necessary to 
ensure that the veteran is provided with a complete VCAA 
notice that sets forth the respective obligations of the VA 
and the veteran to provide evidence in the context of the 
veteran's claim for an initial rating in excess of 10 percent 
since May 19, 1993, including any entitlement to separate or 
staged ratings for different periods of time since May 19, 
1993 based on some change in the nature of the veteran's 
disability for any such period.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development required by the VCAA and its 
implementing regulations, court 
decisions, and VA directives are 
completed.  

Further action under the VCAA should at 
least include providing the veteran with 
a new and complete VCAA notice letter 
that sets forth the respective 
obligations of the VA and the veteran to 
provide evidence in the context of the 
veteran's claim for an initial rating in 
excess of 10 percent for chronic 
sinusitis with allergic rhinitis since 
May 19, 1993, including any entitlement 
to separate or staged ratings for 
different periods of time since May 19, 
1993, based on some change in the nature 
of the veteran's disability for any such 
separate or staged rating period.

2.  The RO should then readjudicate the 
claim in light of any additional 
evidence.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




